DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5-13, 15-20, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to set spending budget for allocation more than one type of advertisement in more than one search engines based on performance objective and receive forecast for the spending of the budget. 
Claims 1-3, 5-13, 15-20, 23 and 24 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1-3, 5-13, 15-20, 23 and 24 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 11 recite providing an interface, receiving a total allocation amount, receiving performance objective, generating allocation, generating performance forecast, 
The limitation of generating and providing covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (allocating budget for advertisements). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for providing an interface to receive allocation amount for selected advertisement and selected search engine and performance objective and providing a performance forecast and bidding. The claims as a whole merely describe how to generally apply the concept of allocation of daily budget and placing bid for advertisement based on an objective and forecast. The processor, including the graphical interface, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, forecasting and entering bid), such that it amounts no more than mere instructions to apply the  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0002] and fig. 1 and 2). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 3, 5-10, 12, 13, 15-20, and 23-24 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 3, 5-10, 12, 13, 15-20, and 23-24, are patent ineligible. Hence, claims 1-3, 5-13, 15-20, 23 and 24 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-13 and 15-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2011/0035276 A1) in view of Pai et al. (US 2016/0267519 A1) and further in view of Gender et al. (US 2006/0248035 A1). 
Claims 1, 11:
Ghosh teaches one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform: providing a graphical user interface comprising input fields and output fields; 
receiving a total allocation amount for a predetermined time period in an allocation amount input field of the input fields of the graphical user interface (total 30 day estimated allocation and daily spending limit)(see Fig. 3E, 3G, [0051]); 
receiving a performance objective in a performance objective input field of the input fields of the graphical user interface, the performance objective input field providing a set of options for selection of the performance objective (see fig. 3F, [0045], [0054]-[0059]; 
automatically generating an allocation of the total allocation amount based at least in part on the total allocation amount and the performance objective according to allocation balancing rules (see [0078]-[0081], [0101]); 
automatically generating one or more performance forecasts based on the allocation;
automatically generating a daily allocation forecast across the predetermined time period based on the allocation (estimated impressions, clicks) (see fig. 3E, 3F) ;
displaying the daily allocation forecast and the one or more performance forecasts in the output fields of the graphical user interface (see fig. 3E, [0071]), [0090]); and 

Ghosh teaches total budget allocation for a predetermined time period (for a campaign duration see Fig 3E) and for daily allocation with maximum and minimum limit (upper and lower bound) (see Fig. 3A). If the time period is more than one day (daily), Pai teaches the allocation amount including a lower bound and an upper bound (upper and lower constraint or limits) for total allocation amount (see [0050]-[0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the upper and lower constraints in Ghosh, as in Pai, in order to allow spending flexibility by setting a minimum and maximum limit. 
Ghosh teaches allocation of a budget on adverting type (different keywords or keyword combination) (see Fig. 3B-3D) for placement of a search engine (search result) (see [0024], [0033]). Ghosh failed to explicitly teach generating an allocation of the total allocation amount among combinations selected from multiple advertisement types and multiple search engines with a combination of advertising type and search engine selection. 
Gendler teaches advertising campaign optimization by allocating budget across single or multiple search engines using one or more search terms with variations in content and/or presentation, and using an initial prediction of per the performance relative to a selected metric given term for particular combination of … (see [0036]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple engines with various content and/or presentation combination of Gendler, in Ghosh’s advertising campaign optimization, in order advertisers to optimize the 
Claims 2, 12: 
Ghosh does not teach wherein the lower bound is 20% of the previous allocation amount, and the upper bound is approximately 200% of the previous allocation amount. However, Pai teaches constraints bounds might be determined in any manner (algorithmically, advertiser selected) or based on historical data (see [0050]-[0054]). 
Claims 3, 13:
Ghosh/Pai teaches wherein the set of options for selection of the performance objective comprises: return on ad spend (ROAS) objective; a contribution profit over ad spend (CPOAS) objective; and a cost per acquired customer (CAC) objective (see fig. 3F, [0054]-[0069], see Pai [0034]-[0035]).
Claims 5, 6, 15, 16:
Ghosh teaches granularity (geographic location) comprises automatically allocating between subdivisions of the division granularity selection based at least in part on the total allocation amount and the performance objective according to the allocation balancing rules (see 3A, 3C). Pai also teaches a granularity (period of time) to allocate a budget (see [0021]-[0024]). 
Gendler teaches receiving a division granularity selection in one or more division granularity fields of the input fields of the graphical user interface; wherein automatically generating the allocation of the total allocation amount among the combinations selected from the multiple advertisement types and the multiple search engines further comprises automatically allocating between subdivisions of the division granularity selection based at least in part on the 
Claims 7, 17, 23, 24:
Ghosh teaches wherein the allocation balancing rules comprise automatically allocating a respective amount to each respective combination of each of the subdivisions, each of the multiple advertisement types, and each of the multiple search engine using a different weighed linear model for each respective combination (to equalize the predicted performance under the performance objective across each combination of each of the subdivisions, each of the multiple advertisement type, and each of the multiple search engines, such that the respective amounts automatically allocated across the respective combinations are different from each other) (see fig. 3E, [0051]-[0054]). Pai teaches implementing any attribution model including a weighed (see [0037]-[[0039]) and including linear model, such as regression model (see [0044]-[0050]).  
Claims 8, 18:
Ghosh teaches wherein the one or more performance forecasts comprise predicted ranges based at least in part on historical performance data (see [0052]). 
Claims 9, 19:
Ghosh/Pai teaches wherein automatically bidding for each of the multiple advertisement types at each of the multiple search engines based at least in part on the daily allocation forecast further comprises: estimating a predicted total amount consumed for a day based on actual amounts consumed during a first portion of the day and historical amounts consumed; and adjusting bidding for a remainder of the day based on the predicted total amount consumed for the day and an allotment for the day in the daily allocation forecast (see [0082]-[0090]) and Pai ([0036]-[0039]). 

Ghosh/Pai teaches wherein the daily allocation forecast displayed in at least one of the output fields of the graphical user interface comprises: a daily allocation amount for each day of the predetermined time period; and a cumulative allocated amount for each day of the predetermined time period (see Fig. 3E, see Pai [0049]-[0057]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14 and 15-20, 23 and 24 have been considered and addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688